                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON




UNITED STATES OF AMERICA

v.                             CRIMINAL ACTION NO. 2:13-00006

JOSHUA CAUDILL




        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On March 11, 2020, the United States of America

appeared by Andrew J. Tessman, Assistant United States Attorney,

and the defendant, Joshua Caudill, appeared in person and by his

counsel, Tim C. Carrico, for a hearing on the petition seeking

revocation of supervised release and amendment thereto submitted

by United States Probation Officer Patrick M. Fidler.   The

defendant commenced a 30-month term of supervised release in

this action on November 20, 2019, with the special condition of

the first six months to be served in a community confinement

center, as more fully set forth in the Supervised Release

Revocation and Judgment Order entered by the court on June 27,

2019.
            The court heard the admissions of the defendant and

the representations and argument of counsel.



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant failed to comply with the special

condition in that he failed to spend the first six months in a

community confinement center inasmuch as he arrived at Dismas

Charities, Inc., on November 20, 2019, and was terminated two

days later on November 22, 2019, after refusing to come to the

check-in area for a pat down search; (2) the defendant on

January 24, 2020, was found to be outside the Southern District

of West Virginia when he was arrested in the Eastern District of

Kentucky without having received permission from the court or

the probation officer to be outside of the district; and (3)

after arrangements were made on November 26, 2019, with the

court’s contracted treatment provider for the defendant to begin

weekly substance abuse counseling sessions as well as random

urine drug screens, with the first session being scheduled on

December 2, 2019, all as directed by the probation officer, the

defendant did not appear for any counseling sessions or urine
                                  2
drug screens and absconded supervision until his arrest in

Kentucky; all as admitted by the defendant on the record of the

hearing and all as set forth in the petition on supervised

release and amendment thereto.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.



           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

SIX (6) MONTHS, with no further term of supervised release

imposed.



                                 3
          The court makes the recommendation to the Bureau of

Prisons that the defendant be placed at a facility as close to

Manchester, Kentucky, or Petersburg, Virginia, as feasible.



          The defendant was remanded to the custody of the

United States Marshal.



          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.




                              DATED:   March 13, 2020




                                4
